            Case 1:20-cr-00063-RC Document 50 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :       CRIMINAL NO. 1:20-cr-63 (RC)
               v.                              :
                                               :
HAITHAM SAD                                    :
                                               :
                       Defendant.              :

                     STATUS REPORT AND REQUEST FOR HEARING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, and defendant Haitham Sad, respectfully and jointly provide this status report.     The

parties also request a hearing at which the parties intend to present the Court with a revised plea

agreement in this case.   In support of this request, the parties present the following information.

       1.      On January 26, 2021, the defendant pled guilty pursuant to an agreement with the

government.    A sentencing hearing has not yet been set, and the parties have provided the Court

with regular status reports since the plea.   This filing is submitted in compliance with the Court’s

May 3, 2021, minute order requiring a status report on or before June 11, 2021.

       2.      The government recently advised defense counsel that, in light of recent

developments in other criminal cases, the government’s view of the charges under 18 U.S.C. § 641

in this case has changed.     As a result of that change, the government proposed a new plea

agreement to the defendant.         The new agreement is substantially similar to the earlier

agreement—specifically, it relies on the same statement of offense and general terms, and it

includes the same estimated sentencing guidelines range.       Under the new agreement, however,

the defendant would plead guilty to different charges than before.            Through counsel, the

defendant has agreed to the terms of the new agreement.

       3.      So that the parties may present the new agreement to the Court and ensure that the
                Case 1:20-cr-00063-RC Document 50 Filed 05/27/21 Page 2 of 2




defendant’s revised guilty plea is voluntary and otherwise complies with Fed. R. Crim. P. 11, the

parties request that the Court schedule a hearing as soon as practicable and allow sufficient time

for the Court and parties to complete the necessary Rule 11 colloquy.

           4.      Following submission of this status report, the parties will contact the Court’s

courtroom deputy to inquire whether and when the Court might be available for the requested

hearing.

           5.      Defense counsel has authorized the government to file this motion on behalf of both

parties.

                                                 Respectfully submitted,

                                                 CHANNING D. PHILLIPS
                                                 ACTING UNITED STATES ATTORNEY
                                                 D.C. Bar No. 415793

                                         By:     /s/ Luke M. Jones
                                                 Luke M. Jones, VA Bar 75053
                                                 Erik M. Kenerson, OH Bar 82960
                                                 Assistant United States Attorneys
                                                 555 4th Street, N.W., 11th Floor
                                                 Washington, D.C. 20530
                                                 202-252-7066 (Jones); 202-252-7201 (Kenerson)
                                                 Luke.Jones@usdoj.gov; Erik.Kenerson@usdoj.gov




                                                    2
